Citation Nr: 1637939	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for service-connected tinea cruris, tinea pedis, and onychomycosis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetic nephropathy.

4.  Entitlement to service connection for diabetic retinopathy.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

6.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus. 

7.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus.

8.  Entitlement to service connection for glaucoma, as secondary to diabetes mellitus.

9.  Entitlement to service connection for ischemic heart disease.

10.  Entitlement to service connection for chronic headaches.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from April 1964 to April 1966.  The Veteran had subsequent Army Reserve service, with a period of active duty for training (ACDUTRA) from July 1, 1967 to July 14, 1967.

This case comes before the Board of Veterans' Appeals (the Board) from November 2008, September 2010, June 2014, and January 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran filed a timely Notice of Disagreement with a January 2010 rating decision that denied entitlement to service connection for sleep apnea and lumbar spine arthritis.  The RO issued the Veteran a Statement of the Case in November 2011; however, the Veteran did not perfect a timely appeal of those issues.  Accordingly, those matters are not before the Board.

Evidence submitted since the last prior denial of the Veteran's claims for bilateral peripheral neuropathies and erectile dysfunction in a September 2010 rating decision included service personnel records from the Army Reserves, relating to the Veteran's service at Fort Chaffee, that were not previously of record.  38 C.F.R. § 3.156 (c)(1) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156 (a) is not required for reconsideration of the claims, and the Board may adjudicate them as original claims, rather than as reopened claims.  38 C.F.R. § 3.156 (c)(1) (2015).

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.
The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can decide the Veteran's claims.

Preliminarily, there appear to be outstanding VA medical records.  VA treatment records dated March 24, 2011, December 29, 2011, October 18, 2012, May 24, 2013, and September 18, 2013 noted that outside medical records had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  However, a review of the record indicates that the aforementioned private treatment records were not uploaded in the VA treatment records obtained.  It is not clear to what conditions or disabilities these treatment records relate.  Moreover, the record contains a November 2015 VA letter to the Veteran indicating he was scheduled for a psychiatric appointment in January 2016.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Additionally, a December 2015 letter from the Rapides Parish Vet Center indicated the Veteran received treatment for his PTSD at this facility from July 2011 to August 2013.  Records from the Vet Center have not been associated with the claims file.  On remand, the Veteran should be requested to identify any sources of private treatment and authorize the release of any identified records.

The Veteran has asserted that his diabetes mellitus and ischemic heart disease are the result of herbicide exposure during Reserve service at Fort Chaffee, Arkansas in July 1967.  Personnel records confirm that the Veteran was ordered to ACDUTRA from July 1, 1967 to July 14, 1967.  

Veterans who served in Vietnam are presumed to have been exposed to Agent Orange and entitled to service connection for diabetes mellitus and coronary artery disease on a presumptive basis.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 , 3.309 (2015).  However, the evidence shows the Veteran did not have service in the Republic of Vietnam.  

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the period of ACDUTRA is not appropriate.  See also 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  

Even if the Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2015) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.  In this regard, the DoD list includes Fort Chaffee, Arkansas as a location where herbicides were used outside of Vietnam during May, July, and August of 1967.

The VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, 1.H.7.a addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  This provision requires the RO to request the VA Compensation and Pension Service (C&P Service) to verify herbicide exposure through the DoD for the timeframe delineated by a claimant.  

The record contains two formal findings of lack of information to corroborate herbicide exposure, dated in March 2012 and April 2014.  The March 2012 memorandum was based on an incomplete record and is therefore insufficient.  The April 2014 memorandum noted that although the Veteran served at Fort Chaffee for training during his Army Reserve service, he did not describe the circumstances of his exposure.  However, in several previous statements, the Veteran reported that he was exposed to herbicides while assigned to a detail to remove chemicals, pesticides, and other agents, as well as other cleaning duties.  See April 2010 statement, March 2011 statement, February 2012 statement, and July 2016 Hearing Transcript, pp. 6-8.  In the instant case, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure at Fort Chaffee during his period of ACDUTRA service from July 1, 1967 to July 14, 1967, following the procedures provided by the C&P Service in Manual M21-1.

If JSRRC responds that it is possible that the Veteran was exposed to Agent Orange or its byproducts, then an opinion should be requested from a VA physician, with sufficiently specialized knowledge to opine as to the effects of Agent Orange, as to whether it is at least as likely as not that the Veteran's diabetes mellitus and ischemic heart disease are related to reported exposure at some point in July 1967 from Agent Orange sprayed in May and July 1967.

The Veteran has also filed claims for bilateral diabetic peripheral neuropathy of the upper and lower extremities, diabetic erectile dysfunction, diabetic nephropathy, diabetic retinopathy, hypertension, and glaucoma, all of which he asserts are complications of or secondary to diabetes mellitus.  See July 2016 Hearing Transcript, pp. 12-13.  As these claims are contingent on the outcome of the above actions, the AOJ should perform any development deemed warranted based on the JSRRC findings and the VA physician.  

During the July 2016 hearing, the Veteran raised the possibility that his chronic headaches are related to his claimed hypertension.  As such, adjudication of his headaches claim is contingent upon the outcome of his claim for hypertension.

With respect to the Veteran's claim for an acquired psychiatric disorder, the Veteran has asserted that one of his stressors involved cleaning up the remains of a fellow service member, Staff Sergeant J. D., who committed suicide.  See October 2009 VA Form 21-4138, October 2010 PTSD Stressor Statement, and September 2011 PTSD Stressor Statement.  The Veteran also reported stressors in the form of racial harassment and witnessing another soldier crushed to death by a half-ton truck.  Id.  In September 2014, the AOJ submitted a Defense Personnel Records Information System (DPRIS) request using information provided by the Veteran regarding the reported suicide.  In an October 2014 response, DPRIS indicated that records from the Veteran's unit history and available casualty data did not document the death of the service member identified by the Veteran.  DPRIS suggested that if an investigation was conducted concerning the incident, a criminal investigation report may have been filed; alternatively, DPRIS suggested a request for morning reports from the unit by way of the National Personnel Records Center (NPRC) may yield relevant information.

The AOJ's JSRRC Reviewer sent a request for relevant investigation records to the U.S. Army Crime Records Center in October 2014, and shortly thereafter received a negative reply stating that the request exceeded the center's 40 year retention period.  The AOJ also requested morning reports for the Veteran's unit for the period in question from the NPRC.  A December 2014 response stated that morning reports contained status remarks on Veterans assigned to a unit, not unit activities and history.  The NPRC response stated that to obtain such data, the request should be resubmitted to special stressor codes O40, O41, and O42 as needed.  

The record does not document that the AOJ resubmitted the record request with the special stressor codes identified by the NPRC.  As such, the AOJ should resubmit the NPRC request using the indicated special stressor codes.  Moreover, the AOJ should, to the extent feasible, attempt to corroborate the reported stressor involving the Veteran witnessing another service member being run over by a truck.

The Veteran has not been afforded a VA examination to determine the nature and cause of his claimed acquired psychiatric disorders.  Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The evidence shows the Veteran has diagnoses of PTSD and depression.  Moreover, he reported that he was the subject of racial harassment during service, and reported other stressors as described above.  Further, he asserted that his psychiatric symptoms are related to service.  See May 2011 statement.  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  Given these facts, the Board finds the Veteran should be afforded a VA examination to determine the nature and cause of any present acquired psychiatric disorder.  

As the service connection claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from January 2015 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including the Rapides Parish Vet Center.

3.  Request from the Veteran any additional information regarding his reported training in July 1967 at Fort Chaffee, including where on Fort Chaffee he performed his duties, and any other information, specifically dates and locations when and where he performed his training on the Fort and in the field.

4.  After completing the above, follow M21-1, Part IV, Subpart ii, 1.H.7.a or its appropriate equivalent and request that the C&P Service verify herbicide exposure through DoD for Fort Chaffee/any other areas identified in personnel records where the Veteran was stationed during his years of service with the Guard on Fort Chaffee.  If DoD does not confirm herbicide exposure, refer the Veteran's pertinent information to JSRRC with a request for verification of exposure to herbicides.  All documentation of requests and responses should be associated with the claims file.

5.  Attempt to verify the Veteran's claimed in-service stressors of being detailed to clear the remains of Staff Sergeant J. D. following his death, as well as the Veteran's account of witnessing another soldier run over by a truck, with the appropriate Service Department or the NPRC.  This development should include a request for morning reports using special stressor codes O40, O41, and O42 as needed.  All information obtained by the AOJ in furtherance of this attempt must be associated with the claims file.  If the AOJ is unable to corroborate these stressors, a negative finding to such effect must be associated with the claims file.  

6.  If JSRRC's response indicates that it is possible the Veteran was exposed to Agent Orange or its byproducts, request an opinion from a VA physician with specialized knowledge as to the effects of Agent Orange.  The claims file must be sent to the physician for review. 

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus and ischemic heart disease are related to Agent Orange exposure or other incident of service.  The physician should consider how long Agent Orange or its byproducts would remain if sprayed for during the course of three months in 1967 and whether the Veteran's duties in 1967, or as determined upon development, could have exposed him to Agent Orange or its byproducts.

A complete rationale should accompany any opinion provided.  

7.  If warranted based on any response received as a consequence of the previous actions, undertake any necessary development with respect to the Veteran's claims for diabetic nephropathy, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, hypertension, glaucoma, and chronic headaches.

8.  Next, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately June 2008.

b)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, to include the Veteran's reports of experiencing racial harassment during service.  See, e.g., August 2010 and September 2011 statements.  

c)  For PTSD, if diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service.

The entire claims file must be reviewed in conjunction with the examination, the Veteran's lay statements including his submissions received by VA in September 2010, as well as any subsequent evidence submitted by the Veteran and his representative.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

9.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




